                                                                          Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

RANDALL CORBIN,

      Plaintiff,

v.                                                Case No. 3:19cv1658-LC-HTC

CORIZON HEALTH, et al.,

     Defendants.
________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 30, 2019 (doc. 6). The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                          Page 2 of 2


      2.    This case is DISMISSED WITHOUT PREJUDICE due to Plaintiff’s

failure to prosecute, failure to comply with a Court order and failure to keep the

Court apprised of his mailing address.

      3.    The clerk shall close the file.

      DONE AND ORDERED this 26th day of August, 2019.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1658-LC-HTC
